Order filed June 10, 2014




                                        In The

                     Fourteenth Court of Appeals
                            NO. 14-13-01086-CR
                         DERRICK BROOKS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1326207

                                       ORDER

      On June 4, 2014, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for the failure to file
appellant’s brief. On June 5, 2014, appellant filed a motion to withdraw that order,
as well as his brief and a motion to extend time to file the brief.

      The motions are granted. Our order of June 4, 2014, is withdrawn and the
appeal is reinstated. The State’s brief is due thirty days after the date of this order.
.

                                       PER CURIAM